United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1503
Issued: April 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 30, 2007 merit decision denying modification of its March 30,
1998 wage-earning capacity decision and the November 15, 2007 nonmerit decision denying his
request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly denied modification of the March 30,
1998 loss of wage-earning capacity determination; and (2) whether the Office properly denied
appellant’s request for merit review under 5 U.S.C. § 8128(a).
On appeal, appellant’s representative alleged that the original wage-earning capacity
determination was erroneous, as appellant’s limited-duty position was “makeshift work designed
for his particular needs, was not regular employment and [did] not reasonably reflect his wageearning capacity.”

FACTUAL HISTORY
The case has been before the Board on prior appeals. On October 18, 2002 the Board set
aside the Office’s August 4, 2000 decision denying appellant’s compensation claim and the
May 7, 2001 decision finding that appellant abandoned his request for a hearing.1 By order dated
July 19, 2007, the Board set aside its September 21, 2005 and May 24, 2006 decisions denying
appellant’s claim for a recurrence of disability, and remanded the case, finding that the Office
should have adjudicated the issue of modification of the March 30, 1998 loss of wage-earning
capacity (LWEC) decision.2 The facts and the law contained in those decisions are incorporated
herein by reference.
Appellant sustained injuries to his right knee on July 7, 1992. The Office accepted his
claim for a tear of the right meniscus and subsequent total right knee replacement and paid
appropriate compensation.3
On November 7, 1997 appellant accepted a position as a modified distribution clerk.
Duties included standing and casing mail for no more than four hours, delivering mail curbside,
riding for no more than eight hours or walking for no more than two to three hours, casing mail
and pulling and pushing a hamper to a vehicle. In a report dated November 7, 1997, appellant’s
treating physician, Dr. Gurpal S. Bhuller, a Board-certified orthopedic surgeon, reviewed the
modified clerk position description and opined that the position was suitable for appellant and
within his restrictions.
By decision dated March 30, 1998, the Office reduced appellant’s compensation to zero,
finding that his position of modified distribution clerk fairly and reasonably represented his
wage-earning capacity and that his actual wages met or exceeded the wages of the job held when
he was injured.
In reports dated June 27, 2005, Dr. William D. Brickhouse, a Board-certified orthopedic
surgeon, opined that appellant was totally disabled due to his July 1, 1992 injury. He reported
appellant’s complaints of increased pain, stiffness and difficulty standing and walking.
Examination of the right knee demonstrated diffuse tenderness and a severely restricted range of
motion. Dr. Brickhouse noted that appellant originally had an extension lag of about 20 to 30
degrees and flexion to only 78 degrees, but that his condition had worsened. Anteroposterior
(AP) and lateral x-rays revealed some settling in the posterior aspect of the tibia, some thinning
of the tibial polyethylene, as evidence by loss of joint space and a metal-backed patella, which
suggests loosening. Dr. Brickhouse indicated that appellant was unable to perform the duties of
his modified position, which included sitting and standing for four hours, walking for three
hours, pulling and pushing for two hours and keyboarding for eight hours.
1

Nelson R. Hubbard, 54 ECAB 156 (2002).

2

Docket No. 06-1704 (issued July 19, 2007).

3

The record reflects that appellant’s December 5, 1988 traumatic injury claim was accepted for right knee sprain
and aggravation of preexisting arthritis. (File No. xxxxxx503) On February 26, 1996 File No. xxxxxx503 was
combined with File No. xxxxxx870, which was designated as the master file. Appellant received schedule awards in
1991, 2003 and 2004, for the total of a 75 percent impairment of his right lower extremity.

2

On July 11, 2005 Dr. Brickhouse noted that appellant’s complaints of pain that seems to
be more in the anterior aspect and piercing throughout the posterior aspect of the knee. X-rays
showed some loss of space laterally, and a lucent line around the metal back prosthesis.
Dr. Brickhouse stated that the only option left was to consider revision knee replacement. A
July 11, 2005 duty status report reflected that appellant was totally disabled.
On August 1, 2005 Dr. Brickhouse opined that appellant was not able to return to his
modified position and that he could perform only sedentary work due to his disabling knee
condition. He stated that appellant was not able to walk appreciable distances, was unable to get
in and out of a car and was unable to go up and down stairs.
On August 5, 2005 appellant filed a claim for recurrence of disability as of June 21, 2005.
In an August 5, 2005 statement, he indicated that his knee condition had progressively worsened
to the degree that he was unable to perform the duties of his modified position. Appellant stated
that his knee replacement had “worn out” and that his work duties caused increased knee pain,
even though he had been performing the duties of a passport agent since August 2004.
On September 2, 2005 Dr. Brickhouse stated that appellant needed surgery to correct his
failed knee revision. X-rays showed significant tilt involving the patella and loss of space, which
suggested significant polyethylene weakness. Dr. Brickhouse again opined that appellant was
totally disabled. On September 12, 2005 he requested authorization for total knee replacement
surgery.
In a decision dated September 21, 2005, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to establish that the claimed
recurrence was due to the accepted injury. On October 19, 2005 appellant requested
reconsideration.
Appellant submitted an October 18, 2005 report from Dr. Brickhouse, who stated that
appellant’s x-rays revealed evidence of prosthetic wear. Dr. Brickhouse opined that appellant
needed a total knee replacement due to traumatic arthritis of the right knee. On May 5, 2006 he
noted appellant’s continuing disability due to his right knee condition, and stated that he had not
decided whether or not to undergo surgery.
By decision dated May 24, 2006, the Office affirmed the denial of appellant’s recurrence
claim, but modified its decision to accept claims for medical benefits related to the accepted
conditions retroactive to September 21, 2005. The Office found that there was no rationalized
medical opinion evidence connecting the accepted work injuries to appellant’s alleged disability
after June 21, 2005 and his need for surgery. Appellant appealed the Office’s denial to the
Board.
In an order dated July 19, 2007, the Board set aside the Office’s September 21, 2005 and
May 24, 2006 decisions denying appellant’s claim for a recurrence of disability, and remanded
the case for adjudication of the issue of modification of the March 30, 1998 LWEC decision.4

4

See supra note 2.

3

In a July 23, 2007 report, Dr. Brickhouse reiterated his opinion that appellant needed a
total knee replacement, due to a failed prosthesis, which limited his ability to stand and walk and
created significant pain. He stated that appellant had an extension lag of 10 degrees and flexion
from 60 to 70 degrees.
In an August 30, 2007 decision, the Office denied modification of the March 30, 1998
wage-earning capacity decision. It found that appellant had failed to meet any of the established
criteria, including the submission of rationalized medical evidence explaining how his workrelated condition had worsened to the degree that he was unable to perform the duties of his
modified position. The Office stated that clarification was required to determine whether
appellant was able to work at all, prior to actual revision surgery.
In a report dated September 10, 2007, the district medical adviser (DMA) reviewed
appellant’s medical records and opined that the recommended revision knee replacement was
appropriate and medically necessary as related to factors of his employment. He noted that
appellant was then 10 years’ status post knee replacement, with loosening of the prosthesis; had
increased pain with significant loss of motion; had a 15 degree extension lag and flexion limited
to about 70 degrees; and was using a cane for ambulatory support.
On October 25, 2007 appellant requested reconsideration of the August 30, 2007
decision. He stated that he had been notified by letter dated July 11, 2006 that he had been
reassigned, outside of his installation to the position of sales distribution associate effective
July 8, 2006. Appellant also received a letter from the employing establishment dated July 30,
2007 indicating that he was unable to perform the duties of the assigned position and that they
were unable to accommodate his disability. Further, he was notified by the Office on
October 11, 2007 that total knee replacement surgery had been authorized. Appellant stated that
he had been performing the duties of a passport clerk, as well as all of the other duties of his
modified position and that, as a result, his work-related condition had worsened.
By decision dated November 15, 2007, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
The Office’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.5 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.6

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Harley Sims, Jr., 56 ECAB 320 (2005).

4

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous.7 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.8
ANALYSIS -- ISSUE 1
In its March 30, 1998 LWEC decision, the Office found that the position of modified
distribution clerk fairly and reasonably represented appellant’s wage-earning capacity. Since
appellant requested a modification of the LWEC decision, he has the burden of proof to show
that a modification of the wage-earning capacity determination is warranted.9
Appellant’s representative argues that the original LWEC determination was erroneous,
in that the limited-duty position did not reasonably reflect his wage-earning capacity. However,
he provided no evidence that the original determination was erroneous. On the contrary, the
evidence of record reflects approval of the modified position by appellant’s treating physician,
and his opinion that the position was within appellant’s restrictions.
Appellant’s representative also contends that there has been a material change in the
nature and extent of the injury-related condition that renders him unable to perform the duties of
the position.10 The evidence of record supports this contention.
Appellant’s treating physician at the time the Office issued the LWEC determination,
Dr. Bhuller, reviewed the duties required for the position of modified distribution clerk, which
included standing and casing mail for no more than four hours; delivering mail curbside, while
riding for no more than eight hours, or walking for no more than two to three hours; casing mail;
and pulling and pushing a hamper to a vehicle. He found that the position was suitable for
appellant and within his restrictions. Based upon Dr. Bhuller’s recommendation, the Office
reduced appellant’s compensation to zero and found that the modified position fairly and
reasonably represented his wage-earning capacity.
On June 27, 2005 appellant’s treating physician at that time, Dr. Brickhouse, opined that
appellant was unable to perform the duties of his modified position, which included sitting and
standing for four hours, walking for three hours, pulling and pushing for two hours and
keyboarding for eight hours and was totally disabled from work. He reported appellant’s
complaints of increased pain, stiffness and difficulty standing and walking. Dr. Brickhouse
7

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Tamra McCauley, 51 ECAB
375 (2000).
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(b)(1) (October 2005) (if a claimant is seeking modification, he must establish that the original
rating was in error or that the injury-related condition has worsened). P.C., 58 ECAB ___ (Docket No. 06-1954,
issued March 6, 2007); Harley Sims, Jr., supra note 6.
9

Id.

10

Phillip S. Deering, 47 ECAB 692 (1996).

5

found diffuse tenderness and a severely restricted range of motion in the right knee, noting that
appellant originally had an extension lag of about 20 to 30 degrees and flexion to only 78
degrees, but that his condition had worsened. AP and lateral x-rays revealed some settling in the
posterior aspect of the tibia; some thinning of the tibial polyethylene, as evidence by loss of joint
space; and a metal-backed patella, which suggests loosening.
In follow-up reports, Dr. Brickhouse reiterated his opinion that appellant was unable to
perform the duties of his modified position. On August 1, 2005 he stated that appellant could
perform only sedentary work due to his disabling knee condition and indicated that appellant was
not able to walk appreciable distances, was unable to get in and out of a car, and was unable to
go up and down stairs. On September 2 and October 18, 2005 Dr. Brickhouse recommended
total knee replacement surgery to correct appellant’s failed knee revision, noting that x-rays
revealed significant tilt involving the patella and loss of space, suggesting significant
polyethylene weakness. On July 23, 2007 he reiterated his opinion that appellant needed a total
knee replacement, due to a failed prosthesis, which limited his ability to stand and walk and
created significant pain. The Board finds that Dr. Brickhouse’s reports provide substantial
support for appellant’s contention that his employment-related condition has worsened to the
degree that he is unable to perform the duties of the modified distribution clerk position on which
the Office based its March 30, 1998 LWEC determination.
Proceedings under the Federal Employees’ Compensation Act are not adversarial in
nature. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence.11
In this case, although
Dr. Brickhouse’s reports do not contain rationale sufficient to discharge appellant’s burden of
proof to establish that his employment-related condition has worsened or changed such that the
March 30, 1998 wage-earning capacity decision should be modified, they do constitute
substantial, unrefuted evidence in support of his modification claim, such that further
development of the case by the Office is warranted.12 His numerous reports, which contain
findings on examination and a recommendation for total knee replacement surgery, are
consistent in indicating that appellant is not able to perform the duties of the modified
distribution clerk position, which involved driving, walking and casing mail, due to a worsening
of his accepted knee condition.
On remand, the Office should further develop the medical evidence as appropriate to
obtain a rationalized opinion regarding whether appellant has established that the March 30,
1998 loss of wage-earning capacity decision should be modified. Following such further
development of the case record as it deems necessary, it should issue a de novo decision.13

11

Donald R. Gervasi, 57 ECAB 281 (2005); Betty J. Smith, 54 ECAB 174 (2002).

12

Thaddeus J. Spevack, 53 ECAB 474 (2002); see John J. Carlone, 41 ECAB 354 (1989).

13

In light of the Board’s ruling on the first issue, the second issue is moot.

6

CONCLUSION
The Board finds that this case is not in posture for a decision as to whether modification
of appellant’s wage-earning capacity determination is warranted.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 15 and August 30, 2007 are set aside, and the case is
remanded for further proceedings consistent with the above opinion.
Issued: April 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

